Citation Nr: 0009605	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to April 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  The veteran's ocular hypertension began during active 
service.

2.  The veteran's chronic low back strain had its onset 
during active service.

3.  A right knee disorder is symptomatic but is not 
manifested by limitation of motion, subluxation, or more than 
slight instability.

4.  A surgical scar on the right knee is objectively tender 
to palpation.

5.  Bilateral pes planus is primarily manifested by pain on 
prolonged use, with bunions; the disability is productive of 
no more than moderate impairment.

CONCLUSIONS OF LAW

1.  Ocular hypertension was incurred during active service.  
38 U.S.C.A. §§ 1110,  5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  A low back strain was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1999).

4.  A separate evaluation of 10 percent for a surgical scar 
on the right knee is warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999); Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

5.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5279 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Refractive error of the eye 
is not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

A. Eye Disorder

Service medical records disclose that in August 1993, at an 
optometry clinic, the impression was myopia, and spectacles 
were authorized.

At an optometry clinic in June 1994, intraocular pressure 
(IOP) was noted to be 18 mmHg., bilaterally.  In December 
1996, at the optometry clinic, IOP was 28 on the right and 27 
on the left.  In December 1996 at an eye, ear, nose, and 
throat (EENT) clinic, visual acuity was corrected to 20/20, 
bilaterally; IOP was 21 on the right and 23 on the left; iris 
processes were positive.  The impression was ocular 
hypertension, both eyes, with a negative history for 
glaucoma.  The veteran was advised to have regular eye 
examinations after separation from service.  In February 1997 
at the EENT clinic, IOP was 19 on the right and 21 on the 
left.  The impression was IOP within normal limits.

At a VA eye examination in July 1997, near vision and far 
vision were corrected to 20/20, bilaterally.  IOP was 22 in 
both eyes.  An examination of the eyes was essentially 
unremarkable.  The impression was probable ocular 
hypertension but without evidence of glaucomatous changes, 
bilaterally.

At a VA eye clinic in September 1997, visual acuity was 20/20 
minus, bilaterally.  IOP was 22 on the right and 23 on the 
left.  The impressions were refractive error and probable 
ocular hypertension.  Chronic open-angle glaucoma was 
suspected, based on increased IOP, and a recheck in a year 
was recommended.

At a VA primary care clinic in December 1997, assessments 
included hypertension and "glaucoma suspect" to be followed 
up in the eye clinic, as scheduled.  At the VA eye clinic in 
September 1998, it was noted that increased intraocular 
pressure was suspected, which was believed to represent 
ocular hypertension.  The veteran was advised to have annual 
eye examinations.

The veteran was evaluated again in the VA eye clinic in 
September 1998, and the diagnosis at that time was ocular 
hypertension.

At a personal hearing in November 1998, the veteran testified 
that:  He did not have a diagnosis of glaucoma, and he was 
not on medication for his eyes; and he thought that he would 
develop glaucoma later in life.

As noted above, refractive error is not considered to be a 
disease for VA compensation purposes and there is no medical 
evidence of a current diagnosis of glaucoma.  However, the 
medical evidence shows a diagnosis of bilateral ocular 
hypertension with increased intraocular pressure during 
service, including in 1996, which has been confirmed by post-
service eye examinations in 1997 and 1998.  Under these 
circumstances, the Board finds that service connection for 
bilateral ocular hypertension is warranted.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.   

B.  Low Back Disorder

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for a low back disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the claim is plausible.  The Board is also satisfied 
that all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

The veteran's service medical records disclose that, in March 
1997, he complained of hip pain and low back pain for two 
weeks after being hit by a door.  As noted above, the veteran 
was separated from service in April 1997.  His service 
medical records do not include a report of an examination at 
separation.

At a VA orthopedic examination in June 1997, the veteran 
complained of low back pain.  He indicated that, at times, he 
had pains along the lower portion of his back, but not on a 
daily basis.  At the time of the examination, he was not 
having that pain.  On examination, the veteran could flex to 
90 degrees without pain.  There was some tenderness along the 
left paraspinal muscles.  The pertinent diagnosis was 
mechanical low back pain.  The examiner commented that the 
veteran's paraspinal tenderness was likely due to muscle 
strain and not to abnormality of the spine.  A low back 
disorder was thus found within two months of the veteran's 
separation from service, and there is no indication that he 
suffered an intercurrent injury to the low back during that 
period of time.

At a VA primary care clinic in June 1998, the veteran 
presented with a history of back pain which was chronic but 
tolerable.  He was occasionally doing back strengthening 
exercises.  The assessment was mechanical back pain.  The 
veteran was to continue taking Motrin, and he was urged to 
perform daily back strengthening exercises.

At a VA orthopedic clinic in July 1998, the veteran was seen 
for low back pain.  On examination, there was tenderness to 
palpation of the right paraspinous muscles at the L4 - S1 
levels.  The pertinent diagnosis was low back pain, probable 
muscular etiology.

At the personal hearing in November 1998, the veteran 
testified that:  He worked as a machinist, and had to stand 
up to do his work; standing up straight caused a problem with 
his back; and he had lost one job as a machinist after 
calling in sick because of back pain.

Upon careful consideration of the evidence, the Board notes 
that mechanical back pain was found by a VA examining 
physician two months after the veteran's separation from 
service, and subsequent evaluations have confirmed that 
diagnosis.  The medical evidence shows that the veteran has 
had persistent low back pain, which has been attributed to 
muscle strain in the low back region.  The Board is cognizant 
of Sanchez-Benitez v. West, U.S. Vet. App. No. 97-1948 (Dec. 
29, 1999), wherein the Court held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted,.  However, aside from the 
fact that mechanical low back pain is arguably a recognizable 
diagnosis, the veteran's low back pain has been attributed to 
muscle strain, and low back strain is definitely an 
identifiable underlying malady or condition.  See 38 C.F.R. 
§ 4.71a, Code 5295.  Given the relatively short time frame 
between the inservice low back injury and the post-service 
diagnosis, along with the veteran's credible testimony 
regarding his low back pain on a continuing basis since the 
injury in service, the Board finds that entitlement to 
service connection for a chronic low back strain is 
warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.



II.  Increased Ratings

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded, Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), and, therefore, the 
Board finds that the veteran's increased rating claims are 
well grounded.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  The Court has held 
that, when a veteran appeals the initial rating assigned for 
a disability, consideration should be given as to whether 
"staged ratings" may be appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides that slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  
Moderate impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
impairment.

In addition, the rating for an orthopedic disability should 
reflect any functional limitation which is due to pain which 
is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1999).

38 C.F.R. § 4.71, Diagnostic Code 5260 provides that 
limitation of flexion of a leg to 60 degrees warrants a 
noncompensable evaluation; a 10 percent evaluation requires 
limitation of flexion to 45 degrees.  Diagnostic Code 5261 
provides that limitation of extension of a leg to 5 degrees 
warrants a noncompensable evaluation; a 10 percent evaluation 
requires limitation of extension to 10 degrees.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that a 
superficial scar which is tender and painful on objective 
demonstration warrants a 10 percent evaluation.

The Court has held that separate disability evaluations may 
be assigned for a muscle disability and for tender and 
painful scars where the symptomatology for the conditions is 
distinct and separate and not duplicative or overlapping.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In the veteran's case, his service medical records disclose 
that he had a painful ossicle on the right tibial tuberosity 
and, in October 1995, he underwent surgical excision of an 
approximately 1.5 centimeter ossicle overlying the tubercle 
tuberosity of the right knee.  In March 1996, X-rays of the 
right knee showed no evidence of any fracture or dislocation, 
or any other abnormality after the excision of an ossicle 
from the tibial tubercle.

At a VA orthopedic examination in June 1997, the veteran 
indicated that he was taking Ibuprofen for right knee pain.  
He complained of right knee pain which, he indicated, greatly 
limited his activity.  He said that he was unable to stand 
for long periods of time, or walk up or down stairs, and he 
had numbness at the site of the incision and pain with 
palpation of the incision.  On examination, there was no 
effusion of the right knee.  There was a well-healed scar 
over the tibial tuberosity; the veteran indicated that he had 
decreased sensation along the incision.  There was tenderness 
to deep palpation along the tibial tuberosity where the 
ossicle had been removed.  Range of motion was from 0 degrees 
to 90 degrees, at which point the veteran said he had pain at 
the patellar tendon insertion on the tibial tuberosity.  The 
examiner was able to get the veteran's knee to flex to 
120 degrees, at which point the veteran complained of pain.  
No effusion was noted.  The veteran was neurovascularly 
intact except for the area of numbness along the incision.  
McMurray's test for a meniscal tear was negative, and there 
was no ligamentous laxity.  The pertinent diagnosis was right 
knee pain at the tibial tubercle at the insertion of the 
patellar tendon into the tibia.  The examiner commented that 
the veteran was still tender at the surgical site, which 
might be some painful scarring at the tibial insertion.

At a VA primary care clinic in May 1998, it was noted that 
the veteran was wearing a right knee brace.  On examination, 
the right knee was tender to palpation over the patella and 
in the area of the previous incision.  Range of motion of the 
right knee was full.  There was no effusion.  Medial laxity 
with stress was reported.  The assessment was degenerative 
joint disease of the right knee with instability of the 
joint.  X-rays were ordered.  (The Board notes that X-rays 
did not show degenerative joint disease, and an examination 
of the veteran's right knee at a VA orthopedic clinic in 
October 1998 found no instability of the knee.)

VA X-rays of the right knee in May 1998 showed:  Preservation 
of joint space without subluxation, dislocation, or effusion; 
spurring of the tibial tubercle but no evidence of acute 
fracture; and no significant osteoarthritic changes.  The 
impression was no acute bone or joint abnormality of the 
right knee.

At a VA orthopedic clinic in July 1998, range of motion of 
the right knee was 0 degrees to 120 degrees, without pain; 
the knee was stable to varus/valgus stress.  There was a 
prominent tibial tubercle with an overlying well-healed scar.  
There was clicking medially with pivot motion.

At a VA orthopedic clinic in October 1998, a bilateral knee 
examination was within normal limits.  There was no 
instability of either knee.  Range of motion of the knees was 
full.  There was no patellofemoral crepitus, effusion, or 
joint line tenderness.  A scar over the right tibial tubercle 
was tender to palpation.

At the hearing in November 1998, the veteran testified that:  
He wore a right knee brace, which he needed when he shifted 
his weight while standing up at work; he took Motrin for 
bilateral knee pain; and he had to hold on to the rails while 
going up stairs.

In evaluating the veteran's right knee disability, the Board 
finds, initially, that limitation of flexion or extension 
such as to warrant a compensable rating under Diagnostic 
Codes 5260 or 5261 has not been demonstrated.  Functional 
loss due to pain in the right knee has not been objectively 
demonstrated.  There was medial laxity with instability noted 
upon a VA outpatient clinic visit in May 1998, and the 
veteran continues to wear a knee brace.  However, several 
orthopedic examinations and outpatient evaluations prior to 
and after that visit showed no instability or subluxation of 
the right knee.  The Board concludes that the veteran's 
residuals of excision of an ossicle on the right tibial 
tubercle impose no more than slight instability or overall 
impairment. Accordingly, a rating in excess of 10 percent is 
not warranted under 38 C.F.R. § 4.71a, Code 5257.  

While there is a clinical diagnosis of degenerative changes 
or arthritis of the right knee, such has not been confirmed 
by X-ray examination.  See 38 C.F.R. § 4.71a, Code 5003.  
However, examinations have found that the scar at the site of 
the right knee surgical excision to be objectively tender.  
The Board finds that the symptomatology of the impairment of 
the right knee joint and of the tender scar are distinct and 
separate.  Therefore, a separate 10 percent rating for a 
tender right knee scar is warranted. 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

B.  Pes Planus

The RO has rated the veteran's bilateral pes planus under 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5279.  Diagnostic 
Code 5279 provides a maximum schedular evaluation of 
10 percent for anterior metatarsalgia.

Diagnostic Code 5276 provides that a noncompensable 
evaluation is warranted for mild unilateral or bilateral 
acquired flatfoot (pes planus) with symptoms which are 
relieved by built-up shoes or arch supports.  A 10 percent 
evaluation is warranted for moderate unilateral or bilateral 
pes planus where the weight-bearing lines are over or medial 
to the great toes and there are inward bowing of the tendo 
achillis and pain on manipulation and use of the feet.  A 
30 percent is warranted for severe bilateral pes planus 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use of the feet, 
indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral pes planus manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo achillis on manipulation which is not improved 
by orthopedic shoes or appliances.

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Service medical records disclose that, in October 1996, the 
veteran complained of pain at the right metatarsal head after 
falling from a truck the previous year.  He also complained 
that his pes planus was slightly symptomatic when he wore 
boots; he requested shoe inserts.  The assessment was 
mechanical foot pain/pes planus.

At a VA orthopedic examination in June 1997, the veteran gave 
a history of injuring his right big toe in service in 1994 
when he fell off a truck.  He also stated that he developed 
flat feet while in service and he tried inserts, which did 
not help.  He complained of pain along the entire portion of 
the palmar surface of his feet, and he had a right-sided 
bunion.  On examination of the feet, there was bilateral pes 
planus, which was flexible.  The veteran had a more prominent 
bunion on the right than on the left, with tenderness along 
the medial bunion prominence.  The veteran was completely 
neurovascularly intact on his right foot and sensation was 
grossly intact.  He had some mild metatarsalgia along the 
second metatarsal head.  He had mild pain with flexion, 
creating an arch in his foot.  Diagnoses included right foot 
pes planus and right foot bunion and left foot pes planus.  
The examiner commented that the veteran's pes planus was more 
likely congenital than the result of any activity.  He also 
indicated that, as the veteran had flexible flat feet, he 
should do well with a well-fitted insert.  He stated further 
that the veteran had a moderate bunion on his right foot, and 
surgery would be a good option for treatment.
At a VA prosthetic service in June 1998, heel spur cushions 
were supplied, and the veteran was referred to a brace clinic 
for a custom foot orthotics evaluation.

At a VA orthopedic clinic in October 1998, the veteran 
complained of painful feet.  He had shoe inserts which, he 
said, did not help or hurt.  On examination, the feet had 
pronated arches, without weight bearing.  There were plantar 
callosities at the 4th and 5th metatarsal head on the right 
and at the 5th metatarsal head on the left.  Bilateral 
metatarsal shoe bars were recommended.

At the hearing in November 1998, the veteran testified that:  
His feet became very painful as he stood up all day at work; 
he had had metatarsal bars under the soles of his shoes for a 
few days; and he had not had surgery for bunions.

The medical evidence of record does not show marked deformity 
of the veteran's feet or indications of swelling on use of 
the feet.  The evidence does show a few callosities.  The 
veteran has pain on use of the feet.  Considering these 
factors, the Board finds that the veteran's foot 
symptomatology does not more nearly approximate the criteria 
for an evaluation of 30 percent under Diagnostic Code 5279, 
especially in view of the fact that pain on manipulation and 
use of the feet is one of the criteria for a 10 percent 
evaluation.  Entitlement to an increased rating for bilateral 
pes planus is thus not established.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5279.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1999), whether or not they 
were raised by the veteran, as required by the Court's 
holding in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case the disability 
picture presented by the veteran's foot disorder is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.  The Board is, therefore, not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for a low back disorder is granted.  

Service connection for bilateral ocular hypertension is 
granted.  

An evaluation in excess of 10 percent for a right knee 
disorder is denied.  

A separate evaluation of 10 percent is granted for a tender 
surgical scar on the right knee, subject to governing 
criteria for the payment of monetary awards.  

An increased evaluation for bilateral pes planus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

